Citation Nr: 1813445	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement for service connection for testicular cysts due to contaminated water exposure at Camp Lejeune.

2.  Entitlement for service connection for a lump in the right breast due contaminated water exposure at Camp Lejeune.

3.  Entitlement for service connection for a rash on the arms due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served had active duty for training (ACDUTRA) from December 9,1976 to May 16, 1977; June 23, 1977 to August 6, 1977; June 3, 1978 to June 17, 1978; August 11, 1979 to August 25, 1979; August 2, 1980 to August 16, 1980; July 11, 1981 to July 27, 1981; and July 24, 1982 to August 7, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Board hearing in March 2017; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110 , 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252   (1999). 

A veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service. 38 C.F.R. §  3.307(a)(7).  "Contaminants in the water supply" means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  Id. 

When exposure to the contaminants in the water supply at Camp Lejeune is established in accordance with § 3.307(a)(7), certain diseases associated with such exposure will be service-connected if they manifest to a degree of 10 percent or more at any time after service.  Id.; 38 C.F.R. § 3.309(f).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. §§  3.307(d), 3.309(f).  The Veteran's claimed testicular cysts, benign right breast neoplasm, and skin rash on the arms (i.e., dermatitis) are not among the diseases listed as presumptive under C.F.R. § 3.309(f).  However, notwithstanding the presumption a claimant can establish service connection for disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran reported that he was stationed at Camp Lejeune during his initial period of ACDUTRA.  Information in the Veteran's service personnel and treatment records indicate that he was stationed at Camp Lejeune during that time frame.

The Board finds that the medical evidence of record is incomplete.  The Veteran is diagnosed with dermatitis, a benign right breast neoplasm, and testicular cysts.  At his hearing, the Veteran discussed treatment options recommended by his private physician.  The Veteran's physician provided statements regarding his diagnoses.  Though the record contains documents regarding the Veteran's diagnosed conditions, it lacks medical evidence with regard to treatment.  Furthermore, the Veteran has not been afforded VA examinations to ascertain the possible etiology of these conditions.

The Veteran argues that his military personnel and service treatment records are incomplete.  In March 2017, an SF 180 was submitted requesting a corrected DD-214, medical records, and personnel file.  To date, no response has been associated with the claims file.

On remand, the RO should request the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records pertaining to any diagnosis or treatment he has received for dermatitis, a benign right breast neoplasm, and testicular cysts.

Additionally, examinations are needed to assess the presence of any disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his claimed disabilities and make arrangements to obtain all records not already associated with the claims file.

2.  Ensure that the Veteran's complete service treatment records and complete service personnel records have been obtained, to include verification of all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

3.  Schedule the Veteran for appropriate VA examinations for:

a.  A skin rash on the arms, to include dermatitis; 

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current skin disorder is related to or the result of exposure to contaminated water at Camp Lejeune.

b.  Benign right breast neoplasm;

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed right breast tumor is related to or the result of exposure to contaminated water at Camp Lejeune.

c.  Testicular cysts;

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed testicular cysts are related to or the result of exposure to contaminated water at Camp Lejeune.

The examiner(s) must review the Veteran's claims folder/electronic file, including this Remand.  A complete rationale should accompany any opinion(s) provided.  If the examiner(s) believes that an opinion cannot be provided without resorting to speculation, then s/he must provide a detailed medical explanation as to why this is so.

4.  Finally, readjudicate the claims on appeal after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


